Title: To Benjamin Franklin from Valnais, 11 April 1784
From: Valnais, Joseph (Jean) Dupas de Iden de
To: Franklin, Benjamin



Sir
Paris. april the 11th. 1784./.

I have but this day Received the Billet your Excellency has honored me with. It is directed to the hotel d’angleterre & I Lodge at the hotel de Londres. Its not Coming Sooner is the Cause I have not answered before.
I am penetrated with the warmest Sentiments of the most Respectful gratitude for your Kind attention for Mrs. de Valnais. She charges me to thank you heartily for the tender Concern, you have been pleased to Shew her at all times & particularly on this occasion: She ever will Remember it with an encreasing Satisfaction Since it Comes from a Gentleman Born in her own Town & who is So Justly esteemed & Revered through all the Civilised world.
Mrs. de Valnais & her little infant are Both tolerably well.
I am with Respect. Sir Your most obedient & most humble Servant

de Valnais

 
Notation: Valnais M. de, Paris 11. Avril 1784.
